        Case 4:19-cv-01164-WIA Document 20 Filed 06/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

WALLACE NEWELL PELTON,                     )      CIVIL ACTION NO. 4:19-CV-1164
           Plaintiff                       )
                                           )
       v.                                  )
                                           )      (ARBUCKLE, M.J.)
COMMISSIONER OF SOCIAL                     )
SECURITY,                                  )
            Defendant
                                 ORDER
      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits, or in the alternative a new administrative hearing

is DENIED as follows:

      (1)    The final decision of the Commissioner be AFFIRMED.

      (2)    Final judgment be issued in favor of Andrew Saul, Commissioner of
             Social Security.

      (3)    The Clerk of Court is directed to CLOSE this case.

Date: June 4, 2020                             BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                    Page 1 of 1
